RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                       File Name: 07a0243p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                         X
                                    Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                          -
                                                          -
                                                          -
                                                              No. 05-2656
            v.
                                                          ,
                                                           >
 JOSEPH HUDSON,                                           -
                                 Defendant-Appellant. -
                                                         N
                          Appeal from the United States District Court
                         for the Eastern District of Michigan at Detroit.
                       No. 03-80394—Victoria A. Roberts, District Judge.
                                      Argued: June 5, 2007
                               Decided and Filed: June 26, 2007
                  Before: NORRIS, GILMAN, and SUTTON, Circuit Judges.
                                       _________________
                                           COUNSEL
ARGUED: Harold Z. Gurewitz, GUREWITZ & RABEN, Detroit, Michigan, for Appellant. John
C. Engstrom, ASSISTANT UNITED STATES ATTORNEY, Detroit, Michigan, for Appellee.
ON BRIEF: Harold Z. Gurewitz, GUREWITZ & RABEN, Detroit, Michigan, for Appellant. John
C. Engstrom, ASSISTANT UNITED STATES ATTORNEY, Detroit, Michigan, for Appellee.
                                       _________________
                                           OPINION
                                       _________________
       SUTTON, Circuit Judge. Joseph Hudson challenges his conviction and sentence for
fraudulently obtaining more than $200,000 from the River Rouge School District. We affirm.
                                                 I.
       In August 1998, the River Rouge School District, located in Wayne County, Michigan, hired
Joseph Hudson to help it develop a television station for the high school. Hudson, a friend of River
Rouge Superintendent Benjamin Benford, signed two employment contracts with the district as an
independent contractor—one in August 1998, one in January 1999. Under the second contract,
Hudson “agree[d] to perform all duties, responsibilities and necessary actions required to market,
develop and consult in the development of RPS-TV/35 productions.” JA 201.
        While performing the contracts, Hudson stole more than $200,000 from the district through
three separate schemes. The first one started in 1998, when Hudson hired Lonzell Hatcher to paint

                                                 1
No. 05-2656           United States v. Hudson                                                  Page 2


signs and a set for the school district’s television studio and for its athletic field. Hudson prepared
the invoices for the projects, decided how many hours Hatcher had worked on them and set inflated
prices for the work. After the school district paid the invoices, Hudson gave the checks to Hatcher,
who cashed them, then split the money with Hudson, who ultimately received $33,137.
       In the summer of 1999, Hudson promised Leon Higgins $5000 to help him pull off the
second scheme. After Hudson signed and submitted five phony invoices from Ideal
Communications—a pager and cell phone company owned by Higgins’ sons—the district issued a
check for $81,323 to the company. Higgins deposited the check in his bank account, withdrew the
cash and gave it (minus $5000) to Hudson. Hudson also signed and submitted six additional fake
invoices from Ideal Communications the following year, this time obtaining a check from River
Rouge Schools for $82,501. Higgins again deposited the check, withdrew the cash and kept $5000
for himself before giving the rest to Hudson.
        Meanwhile, Hudson was busy carrying out the third scheme. In 1999 and 2000, he provided
the district with phony invoices on letterhead from Trio Lumber Company, a legitimate business but
one that did not know about, let alone authorize, the purported purchases. When the invoices
reached the desk of River Rouge’s chief finance director, Marie Miller, she noticed that Hudson had
not followed district procedures for the purchases. She shared her concerns with Superintendent
Benford, who told her to pay the invoices anyway.
        All three schemes began to unravel when a new development aroused Miller’s suspicions.
In September 2000, Don Bilinski, one of the teachers responsible for the televison studio,
approached Miller and asked her for permission to repair some of the equipment. Miller explained
that the district “had a cash flow problem” and told him to use the new equipment detailed in the
invoices Hudson had recently submitted. JA 366. Bilinski responded that the studio had not
received any new equipment.
       On October 2, 2000, Miller sent a memo to Superintendent Benford, explaining that
“Mr. Hudson requested a total of $81,322.50 of equipment from Ideal Communications in 1999 and
$82,500.99 of equipment in 2000 for a total of $163,823.49 over two years. No one in the district
has seen the equipment.” JA 223. Miller also sent a certified letter to Hudson, asking him to contact
her about setting up a meeting to discuss the missing equipment.
        On October 13, Miller met with Hudson, Bilinski and the superintendent’s secretary to search
the studio for the equipment. After they could find only 60% of the equipment, Hudson told them
that the rest was at the football stadium. Miller, Bilinski and two other school officials searched the
stadium but could not locate the missing equipment.
         Miller sent another memo to Superintendent Benford, expressing “grave concerns” about the
situation. JA 226. When Benford failed to launch an investigation, Miller contacted the school
district’s attorney.
        After an investigation determined that Benford and Hudson had swindled the school district,
a federal grand jury indicted the two men for conspiracy to defraud the school district and eventually
indicted Benford for extortion. See 18 U.S.C. §§ 371, 666(a)(1). Benford pleaded guilty to a charge
of extortion, in return for which the district court dismissed the fraud charges against him. A jury
convicted Hudson of three fraud charges. Hudson received a 38-month sentence and was ordered
to pay $204,279 in restitution.
No. 05-2656            United States v. Hudson                                                      Page 3


                                                    II.
        Hudson contends that the district court erred (1) in refusing to dismiss the indictment, (2) in
denying his motion for acquittal and (3) in applying the abuse-of-a-position-of-trust enhancement
in calculating his sentence.
                                                    A.
        In challenging the sufficiency of the indictment, Hudson argues that it failed to explain why
he was an agent of the school district, violating the notice requirements of the Sixth Amendment and
Federal Criminal Rule 7(c)(1). See also 18 U.S.C. § 666(a)(1). Rule 7(c)(1) requires an indictment
to include “a plain, concise, and definite written statement of the essential facts constituting the
offense charged.” Fed. R. Crim. P. 7(c)(1). “[A]n indictment is sufficient if it, first, contains the
elements of the offense charged and fairly informs a defendant of the charge against which he must
defend, and, second, enables him to plead an acquittal or conviction in bar of future prosecutions
for the same offense.” Hamling v. United States, 418 U.S. 87, 117 (1974); see also United States
v. Vanover, 888 F.2d 1117, 1121 (6th Cir. 1989).
        The elements of a fraud charge under § 666 consist of the following: (1) a defendant must
be an agent of the organization or local government agency receiving federal funding; (2) the
defendant must embezzle, steal or fraudulently obtain property; (3) the property must be valued at
$5000 or more; (4) the organization or local government agency must own or control the property;
and (5) the organization or local government agency must receive more than $10,000 in federal
funding. 18 U.S.C. § 666(a); see also United States v. Valentine, 63 F.3d 459, 462 (6th Cir. 1995).
Hudson takes issue with the indictment’s treatment of the first element of the crime—his agency
status—arguing that the indictment does not allege sufficient facts to show that he acted as an agent
for the school district.
        Count one of the indictment says that Hudson was “hired by the River Rouge Schools to
consult and assist in matters pertaining to a local television studio,” and was “an agent of the River
Rouge Schools and was authorized to act on behalf of the” school district. Second Superseding
Indict. at 2. The indictment then supplies details—dates, circumstances of his employment, false
invoices—about the criminal allegations, amply putting Hudson on notice of the charges against
him. See, e.g., id. (stating in count one of the indictment that “[o]n or about June 29, 1999 . . .
Hudson presented five false invoices . . . . The five invoices, in total, billed the River Rouge Schools
$81,322.50 for television equipment that was never provided.”); id. at 31 (stating in count three of
the indictment that “[o]n or about July 14, 2000 . . . Hudson, acting as an agent of the River Rouge
Schools, did knowingly embezzle, steal, obtain by fraud . . . River Rouge Schools funds in the
amount of $82,500.99”); id. at 31 (stating in count four of the indictment that “[b]etween
December 4, 1999 and July 6, 2000 . . . Hudson, acting as an agent of the River Rouge Schools, did
knowingly embezzle, steal, obtain by fraud . . . River Rouge Schools funds in the amount of
$7,322.00 by submitting false and fraudulent invoices from ‘Trio Lumber’”).
        Hudson persists that counts three and four of the indictment are defective because they do
not spell out the details of the agency relationship—because in particular they do not mention or
incorporate by reference the allegations of consulting and assisting contained in count one and
instead simply track the language of the statute. But an indictment that recites statutory language
in describing the offense “is generally sufficient . . . as long as those words of themselves fully,
directly, and expressly, without any uncertainty or ambiguity, set forth all the elements necessary
to constitute the offence intended to be punished.” Hamling, 418 U.S. at 117 (internal quotation
marks omitted); United States v. Landham, 251 F.3d 1072, 1079 (6th Cir. 2001) (“An indictment
is usually sufficient if it states the offense using the words of the statute itself, as long as the statute
fully and unambiguously states all the elements of the offense.”); see, e.g., United States v. Branan,
No. 05-2656           United States v. Hudson                                                 Page 4


457 F.2d 1062, 1064 (6th Cir. 1972) (finding in a conspiracy case that a “reference to a specific
section of [a] statute[] was sufficient to meet the test that the indictment must sufficiently apprise
the defendant of what he must be prepared to meet, and, in case any other proceedings are taken
against him for a similar offense, that the record show with accuracy to what extent he may plead
a former acquittal or conviction”).
        Not only does the indictment generally satisfy these modest requirements, but it also
specifically makes the description of Hudson’s agency relationship in count one applicable “[a]t all
times material to this indictment.” Second Superseding Indict. at 1. The district court correctly
denied Hudson’s motion to dismiss the indictment.
                                                 B.
         In challenging the district court’s denial of his motion for judgment of acquittal, Hudson
argues that the government did not show that he was an agent of the school district, as required to
bring him within the compass of the federal anti-fraud statute. An “agent,” the statute says, is “a
person authorized to act on behalf of another person or a government and, in the case of an
organization or government, includes a servant or employee, and a partner, director, officer,
manager, and representative.” 18 U.S.C. § 666(d)(1). While the statute makes the title given to an
employment relationship a sufficient condition for establishing agency status—“servant,”
“employee,” “partner, director, officer, manager, and representative” all will suffice in the case of
an organization or government—it does not make the name given to a relationship a necessary
condition for establishing agency status. That the two contracts between Hudson and the school
district describe him as an “independent contractor” thus does not resolve the inquiry; the statute
says only that the definition of agent “includes” the itemized employment relationships, not that it
consists of them and them alone. The question remains whether Hudson satisfies the statute’s
general definition of an agent—whether Hudson was “authorized to act on behalf of” the school
district.
         Ample evidence allowed the jury to conclude just that. The two contracts gave Hudson
broad authority to set up a television station in the high school. They authorized Hudson “to
perform all duties, responsibilities and necessary actions required to market, develop and consult
in the development of RSP-TV/35,” to “assist[] with the training of students and/or District
employees” in using the television studio and to “perform[] all other such duties and responsibilities
as fall[] within the purview of the positions specified” in the contract. JA 201.
        Testimony from school officials underscored Hudson’s authority to act on the district’s
behalf. Marie Miller testified that Hudson “served as a representative” for the school district, JA
331, operated as the district’s contact person for the purchase of videotapes, studio sets and stadium
signs, brokered a lease for River Rouge on Xerox equipment and organized a golf fundraiser that
benefitted the district. Lonzell Hatcher added that Hudson was his “primary contact” with River
Rouge, that Hudson negotiated the price the district would pay for Hatcher’s signs and that Hudson
created the invoice for the work. JA 493, 495. The school district provided Hudson with a desk,
supplied him with his own telephone and phone extension and gave him a master key to the high
school and the district’s gym. Hudson had business cards bearing the school district’s logo and
address. Miller even “questioned whether he should be put on the payroll as an employee” because
“he was doing things and being given the responsibilities or the authority to do things that are
normally given to an employee.” JA 393. Consistent with this authority, Hudson initiated purchase
orders on behalf of the district. See, e.g., JA 303.
        It is fair game to point out, as Hudson does, that we have never considered the application
of this statute to an independent contractor. But he is wrong to contend that his title as an
independent contractor by itself insulates him from prosecution. Employment labels, as we have
No. 05-2656           United States v. Hudson                                                  Page 5


shown, may bring some employment relationships within the sphere of agency status but they do not
necessarily squeeze all other employment relationships out of that sphere. The question remains
whether employment relationships not specifically mentioned in the statute nonetheless involve
authority “to act on behalf of another,” and nothing about this case and the evidence presented by
the government precluded the court from letting the jury decide this question.
        Other courts have taken the same approach, with many of them upholding prosecutions of
independent contractors and consultants with less authority than Hudson possessed. See, e.g.,
United States v. Sotomayor-Vazquez, 249 F.3d 1, 8 (1st Cir. 2001) (finding consultant qualified as
an agent and interpreting § 666 “to include persons who act as directors, managers, or
representatives of covered organizations”); United States v. Vitillo, No. CRIM. 03-555, 2005 WL
1693932, at *4 (E.D. Pa. July 19, 2005) (“Given the breadth of the statutory definition of agent, an
independent contractor may certainly be considered an agent for the purposes of § 666.”); United
States v. Toro, No. 89 CR. 0268, 1989 WL 63118, at *1–2 (S.D.N.Y. June 8, 1989) (defendant, an
independent contractor, who was hired by a school district as a student recruiter and who
“misappl[ied]” school funds, deemed an agent of the district); cf. United States v. Phillips, 219 F.3d
404, 413 (5th Cir. 2000) (finding no agency relationship between a Louisiana parish tax assessor and
the parish itself because the assessor “was not an employee or officer of the parish and because he
was not authorized to act on behalf of the parish with respect to its funds”). As a matter of legal
custom and tradition, moreover, nothing about the title independent contractor invariably precludes
someone from being an agent under appropriate circumstances. See Restatement (Second) of
Agency § 2(3) (“An independent contractor . . . may or may not be an agent.”); see also Eyerman
v. Mary Kay Cosmetics, Inc., 967 F.2d 213, 219 (6th Cir. 1992) (noting that “a person may be both
an independent contractor and an agent”). On this record, a rational jury could find that Hudson had
authority to act on behalf of the school district.
                                                  C.
        Hudson also argues that he did not occupy a position of trust and that the district court thus
should not have enhanced his sentence under § 3B1.3 of the guidelines. A position of trust is one
of “professional or managerial discretion.” U.S.S.G. § 3B1.3 app. n.1 (explaining that people
holding positions of trust “ordinarily are subject to significantly less supervision” than those who
hold positions featuring “non-discretionary” responsibilities). It is appropriate to apply the
enhancement, the Sentencing Commission tells us, when the defendant’s “position of public or
private trust . . . contributed in some significant way to facilitating the commission or concealment
of the offense.” Id. And “the level of discretion accorded an employee is to be the decisive factor”
when deciding if an employee holds a position of trust. United States v. Tribble, 206 F.3d 634, 637
(6th Cir. 2000).
        Hudson’s employment with the district amounted to a position of trust: He had authority to
“develop” a television station for the high school, which included authority to purchase expensive
television equipment; he assisted students and staff in their use of the television studio; and he
advised the district on matters involving the studio. JA 201; see United States v. Gilliam, 315 F.3d
614, 616–17 (6th Cir. 2003) (affirming application of enhancement to a part-time drug and alcohol
counselor who worked for a company that contracted with the United States Probation Office
because he “was without question employed in a position of considerable trust”).
        In arguing that § 3B1.3 cannot apply because abuse of trust “is an aspect of and included in
the specific offense” he committed, Reply Br. at 13; see U.S.S.G. § 3B1.3 (“This adjustment may
not be employed if an abuse of trust or skill is included in the base offense level or specific offense
characteristic.”), Hudson overlooks contrary case law. See United States v. Brown, 66 F.3d 124, 129
(6th Cir. 1995) (finding abuse of trust is not “a necessary element of the crime of embezzlement”
under 18 U.S.C. § 666(a)(1) because the government “did not have to prove the degree of
No. 05-2656           United States v. Hudson                                                 Page 6


independence and discretion that the enhancement provision requires”); United States v. Madison,
Nos. 05-5622, 05-5625, 05-5825, 05-5826, 2007 WL 1120382, at *12 (6th Cir. Apr. 16, 2007)
(holding district court erred in finding that abuse of trust was “fairly subsume[d]” within conviction
under 18 U.S.C. § 666 and therefore erred in not applying § 3B1.3 enhancement to defendant).
         That Hudson did not receive advance notice of the district court’s decision to apply § 3B1.3
does not help him either. While case law requires notice before a district court departs or varies
from the recommended guideline sentence, see Burns v. United States, 501 U.S. 129, 138 (1991)
(departure); United States v. Quinlan, 473 F.3d 273, 280 (6th Cir. 2007) (variance), they do not
require notice when a district court interprets the guidelines differently from the probation
officers—when it applies “the Guidelines in a manner different from what is recommended in the
presentence report,” United States v. Hayes, 171 F.3d 389, 393 (6th Cir. 1999); see also United
States v. Guthrie, 144 F.3d 1006, 1012 (6th Cir. 1998) (determining no notice required when the
district court applied an enhancement for offenses involving fraud or deceit, even though the
probation department did not recommend the enhancement in the presentence report); United States
v. Thomas, No. 05-6246, 2007 WL 1310162, at *5 (6th Cir. May 4, 2007) (finding no notice owed
to defendant when district court decided to apply obstruction-of-justice enhancement).
                                                 III.
       For these reasons, we affirm.